United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT

                                     ___________

                                     No. 96-1904
                                     ___________

In re: Darius J. Whitson, Sr.,            *
                                          *
              Debtor.                     *
                                          *
-----------------                         *
                                          *
Darius J. Whitson, Sr.,                   *
                                          * Appeal from the United States
              Appellant,                  * District Court for the
                                          * Eastern District of Missouri.
     v.                                   *
                                          *       [UNPUBLISHED]
Transouth Financial                       *
Corporation,                              *
                                          *
              Appellee.                   *
                                     ___________

                        Submitted:   April 1, 1997

                            Filed:   April 9, 1997
                                     ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Darius J. Whitson appeals the district court's1 affirmance of the
bankruptcy court's2 grant of Transouth Financial Corporation's motion for
relief from an automatic stay.       After careful review of the record and the
parties' briefs, we conclude the district




         1
       The Honorable George F. Gunn, Jr., United States District
Judge for the Eastern District of Missouri.
     2
     The Honorable James J. Barta, United States Bankruptcy Judge
for the Eastern District of Missouri.
court's judgment was correct.    Accordingly, we affirm.   See 8th Cir. R.
47B.


       We also deny Whitson leave to move for supplemental relief.


       A true copy.


            Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-